Filed pursuant to Rule 497(e) Registration Nos. 333-62298; 811-10401 Supplement dated June 1, 2015 to the Prospectus and Statement of Additional Information (“SAI”) dated November 19, 2014 for Geneva Advisors International Growth Fund (the “Fund”), a series of Trust for Professional Managers This supplement amends the Prospectus and SAI of the Fund dated November 19, 2014. Effective June 1, 2015, all references to Mr. Eswar C. Menon as a portfolio manager of the Geneva Advisors International Growth Fund in the Prospectus and SAI are hereby removed. Please retain this supplement with your Prospectus and SAI.
